Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Trainor (Reg. No.: 39,517) on 02/18/2021.  The examiner’s amendment below was made in addition to the examiner’s amendment stated in the Notice of Allowance set forth on 02/03/2021.
The application has been amended as follows: (amended claim 29).
In claim 29, line 14, the limitation “the grasping device” was amended to --the tissue engaging device--.
In claim 29, line 15, the limitation “the grasping device” was amended to --the tissue engaging device--.

Reasons for Allowance
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 21-28: the prior art fails to teach or render obvious a specimen retrieval device comprising, inter alia, a pouch supported on the distal portion of an inner shaft; and a rail disposed on the inner shaft which extends from a handle portion within an outer shaft, the tissue engaging device being movable along the rail and the inner shaft, the rail defining a 
The following is an examiner’s statement of reasons for allowance on claims 29-38: the prior art fails to teach or render obvious a specimen retrieval device comprising, inter alia, a tissue engaging device movable along the inner member from a position outside of the pouch through the open proximal end of the pouch to a position located within the pouch, wherein the tissue engaging device is configured to engage tissue and move the tissue through the open proximal end of the pouch while the open proximal end of the pouch is positioned proximally of the closed distal end of the pouch, and an actuation device having a proximal end extending through the handle portion and a distal end coupled to the tissue engaging device, the actuation device being movable within the inner shaft to control operation of the tissue engaging device.  Wetter et al. (US Pat. No.: 5,190,555) and Davis et al. (US Pub. No.: 2012/0277758) are the closest prior art.  Wetter in view of Davis discloses substantially all the limitations of claim 29 but fails to disclose an actuation device having a proximal end extending through the handle portion and a distal end coupled to the tissue engaging device, the actuation 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JING RUI OU/
Primary Examiner, Art Unit 3771